UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

VICTORIA MALONE,
Plaintiff,

 

 

Vv.

TOWN OF CLARKSTOWN; FRANK ;
DIZENZO, in his personal and official capacity —: ORDER REGARDING
as Clarkstown Highway Superintendent; DAVID: SEALED DOCUMENTS
SALVO, in his personal and official capacity; :
ROBERT KLEIN, in his personal and official : 19 CV 5503 (VB)
capacity, TUCKER CONNINGTON, in his :
personal and official capacity; and BRIAN
LILLO, in his personal and official capacity,

Defendants.

The Court having So Ordered a Stipulation and Protective Order on December 23, 2019,
which, among other things, provides for the filing of documents under seal, it is further
ORDERED:

1. The parties shall consult and comply with the instructions for filing documents under
seal, as set forth in Section 6 of the Court’s Electronic Case Filing Rules &
Instructions, as well as the Court’s “Sealed Records Filing Instructions,” available at
https://nysd.uscourts.gov/programs/records;

2. As soon as practicable, but in no event later than ten calendar days after having filed
paper copies of the submitted materials, the submitting party shall electronically file
with the Court, for its public file, a copy of the submitted materials with the .
Confidential Material redacted;

3. A full and unredacted courtesy copy of any submission of documents filed under seal
shall be provided to Chambers as soon as practicable, marked “Chambers Copy” and
“Contains Confidential Information Filed Under Seal.”

Dated: December 23, 2019
White Plains, NY

SOO D:

 

Vincent L. Briccetti
United States District Judge
